United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


FAY SHARPE LLP
1228 Euclid Avenue, 5th Floor
The Halle Building
Cleveland, OH 44115

In re Application of	:
Russel Robert Heiser II et al..  	:
Application No. 14/472,633	:	
Filed: August 29, 2014		:	DECISION ON PETITION
			:      UNDER 37 CFR 1.181
For: TARGETED MARKETING		        	        :
TO ON-HOLD CUSTOMER			        :
			

This is in response to applicant’s petition under 37 CFR 1.181 filed October 30, 2020 requesting withdrawal of the finality of the Office Action mailed April 30, 2020.

The Petition is GRANTED.
Background:

On April 3, 2018, the Examiner issued a non-final Office action.
On October 3, 2018, the Applicant filed an amendment.
On February 4, 2019, the Examiner issued a final Office action rejecting claims 1-18 under 35 USC 103(a) as being unpatentable over Legadec (US7590547) in view of Demello et al. (US 20010036224) in view of Lee (US20080254774).
On August 5, 2019, Applicant files an after final response with no amendments to the claims.
On September 4, 2019, the Examiner issued an Advisory Action.
On January 16, 2020, the Applicant filed an Appeal Brief.
On April 30, 2020, the Examiner reopened prosecution and issued a final Office action, rejecting claims 1-18 under 35 USC 103(a) as being unpatentable over Legadec (US7590547) in view of Demello et al. (US20010036224) in view of newly cited reference Brown (US 20030108162).
On October 30, 2020, the Applicant filed a response to the final Office action of April 30, 2020, a notice of appeal and the instant petition.





Discussion and Analysis:


Relevant portions of the patent rules recite the following:

MPEP 706.07(a) states in part:

Under present practice, second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

Applying the plain language of MPEP 706.07(a), it is clear that the Examiner introduced a new ground of rejection in the final Office action filed on April 30, 2020 that was neither necessitated by Applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c). No claims were amended after the initial final Office action filed on February 4, 2019, and the Examiner introduced a new ground of rejection by citing a new reference Brown under 35 U.S.C. 103(a) in the second final Office action filed on April 30, 2020. Therefore, the finality of the second final Office action filed on
April 30, 2020 is improper.

Therefore, Petitioner’s request is hereby GRANTED.

The final Office action dated April 30, 2020 will be changed in status to a “non-final Office action”. The most recent response filed October 30, 2020 will be considered a response to the April 30, 2020 Office action (non-final Office action). Prosecution is hereby reopened and the application is being forwarded to the supervisory patent examiner of art unit 3688 for consideration of the amendment filed October 30, 2020.

Any questions regarding this decision should be directed to Marc Jimenez, Quality Assurance Specialist, at (571)272-4530.



_/TARIQ R HAFIZ/  Director, Art Unit 3600                                                                                                                                                                                                      ___________________________
Tariq Hafiz, Director
Patent Technology Center 3600
(571) 272-6729

/MJ/ 12/7/20